J-A20027-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF L.R., A MINOR         :   IN THE SUPERIOR COURT OF
 CHILD                                    :         PENNSYLVANIA
                                          :
                                          :
                                          :
                                          :
                                          :
 APPEAL OF: L.R.                          :         No. 464 WDA 2018

                    Appeal from the Order March 2, 2018
            in the Court of Common Pleas of Washington County
                  Orphans' Court at No(s): No. 63-17-0648

BEFORE: BENDER, P.J.E., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                        FILED DECEMBER 3, 2018

      L.R. (“Child”), born in March 2015, by his former court-appointed

counsel,   Joyce   A.   Hatfield-Wise,   Esquire   (“Attorney   Hatfield-Wise”),

purportedly appeals from the Order (hereinafter, the “Removal Order”) that

disqualified Attorney Hatfield-Wise as Child’s counsel. We quash the appeal.

      While Attorney Hatfield-Wise was representing Child in early 2018

concerning proceedings to terminate the parental rights of Child’s parents,

counsel for Child’s mother made an oral Motion to disqualify Attorney Hatfield-

Wise. The trial court disqualified Attorney Hatfield-Wise, finding that she had

a conflict of interest due to her prior representation of Washington County

Children and Youth Services (the “Agency”), in a dependency aspect of Child’s

case in 2015. The Removal Order appointed, as Child’s new legal counsel,

Frank Kocevar, Esquire (“Attorney Kocevar”), who had previously served as

the guardian ad litem for Child in the dependency proceedings.         Attorney

Hatfield-Wise timely filed a Notice of appeal from the Removal Order, along
J-A20027-18



with a Concise Statement of errors complained of on appeal, pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).

       In the brief on appeal purportedly filed on behalf of Child, 1 Attorney

Hatfield-Wise raises two issues:

       1. Whether the trial court erred as a matter of law when it ordered
       the removal of court[-]appointed legal counsel for [Child,] … upon
       the oral motion of [Child’s m]other’s counsel[,] without any notice
       or evidence that [Attorney Hatfield-Wise’s] involvement more
       than 2 years ago was substantial, that Rule 1.11 [of the
       Pennsylvania Disciplinary Rules] inured to the benefit of parent’s
       counsel, or that [Attorney Hatfield-Wise] had any conflict of
       interest with the Agency in this matter?

       2. Whether the trial court abused its discretion when it … further
       ordered [Attorney Hatfield-Wise] to leave the courtroom and
       nearly the courthouse?

Brief for Attorney Hatfield-Wise at 4 (emphasis omitted).

       Before we may address the merits of these issues, however, we must

determine if the Removal Order is appealable by Attorney Hatfield-Wise, who

purports to appeal in a representative capacity on behalf of Child. Initially, it

is well established that an order disqualifying counsel is interlocutory and

unappealable as to the party represented by counsel. See Middleberg v.

Middleberg, 233 A.2d 889, 890-91 (Pa. 1967). Moreover, our Pennsylvania

Supreme Court has clarified that an order disqualifying counsel does not

____________________________________________


1  Child’s parents have not participated in this appeal. Counsel for the Agency
filed a brief urging this panel to affirm the Removal Order. According to the
Agency, “all lower court proceedings have been halted because of [A]ttorney
Hatfield-Wise’s appeal to this Court[,]” which is thwarting achieving
permanency for Child. Brief for the Agency at 3.

                                           -2-
J-A20027-18


satisfy the collateral order exception set forth at Pa.R.A.P. 313. See Vaccone

v. Syken, 899 A.2d 1103, 1107 (Pa. 2006) (superseded on other grounds);

see also Richardson-Merrell, Inc. v. Koller, 472 U.S. 424, 440 (1985)

(same). Finally, we emphasize that upon disqualifying Attorney Hatfield-Wise

as Child’s counsel, the trial court immediately appointed Attorney Kocevar to

represent Child, who was familiar with Child’s case; thus, Child is neither

unrepresented nor aggrieved. See Trial Court Opinion, 4/27/18, at 2 (finding

that Attorney Kocevar “was very familiar with the case and this [c]ourt

determined that we could proceed without prejudicing any party[,]” i.e., after

the disqualification of Attorney Hatfield-Wise); accord In re N.B., 817 A.2d

530, 536 (Pa. Super. 2003) (holding that an order that denied the mother in

a dependency matter the power to discharge court-appointed counsel in favor

of new counsel was interlocutory and unappealable, and noting that “no right

held by [m]other was lost by the lower court’s order denying [m]other’s

request to change counsel[.]”). Accordingly, we quash the appeal.

     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/3/2018



                                    -3-